              Case 1:20-cv-01325-AT Document 81 Filed 06/17/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

ANDREW LECHTER; SYLVIA                            )
THOMPSON; LAWSON F. THOMPSON;                     )
                                                  )
RUSSELL DALBA; and KATHRYN                        )
DALBA, on behalf of themselves and all            ) CASE NO. 1:20-cv-01325-AT
other similarly situated,                         )
                                                  )
          Plaintiffs,                             )
                                                  )
                                                  )
v.                                                )
                                                  )
APRIO, LLP f/k/a HABIF, AROGETI &                 )
WYNNE, LLP; ROBERT                                )
GREENBERGER; SIROTE & PERMUTT,                    )
                                                  )
P.C.; BAKER, DONELSON, BEARMAN,                   )
CALDWELL & BERKOWITZ, P.C.;                       )
SMITH, LEWIS & HALEY, LLP; DAVID                  )
C. SMITH; FOREVER FORESTS LLC;                    )
NANCY ZAK; JAMES JOWERS; LARGE                    )
                                                  )
& GILBERT, INC.; CLOWER KIRSCH &                  )
ASSOCIATES, LLC; JIM R. CLOWER,                   )
SR.; TENNILLE & ASSOCIATES, INC.;                 )
ATLANTIC COAST CONSERVANCY,                       )
INC.; ROBERT D. KELLER; and                       )
                                                  )
GEORGIA ALABAMA LAND TRUST,                       )
INC. f/k/a GEORGIA LAND TRUST, INC.,              )
                                                  )
          Defendants.                             )



                  LARGE & GILBERT, INC.’S MOTION TO DISMISS
                PLAINTIFFS’ COMPLAINT, OR IN THE ALTERNATIVE,
                       MOTION FOR SUMMARY JUDGMENT



43601321 v2
              Case 1:20-cv-01325-AT Document 81 Filed 06/17/20 Page 2 of 7




          Defendant Large & Gilbert, Inc. (“L&G”), pursuant to Rule 12 of the Federal Rules

of Civil Procedure, hereby files this Motion to Dismiss, respectfully moving this Court to

dismiss Plaintiffs’ Original Class Action Complaint (the “Complaint”) and all of the claims

asserted against L&G with prejudice. In the alternative, L&G, pursuant to Rule 56 of the

Federal Rules of Civil Procedure, files this Motion for Summary Judgment, respectfully

moving this Court to grant L&G summary judgment on all of Plaintiffs’ claims against it

in the Complaint. In support of this Motion, L&G relies on its memorandum of law and

Declaration of Nathan Worthey filed herewith, and the documents of record in this action.

          WHEREFORE, for the reasons set forth in its supporting memorandum filed

herewith, L&G respectfully requests that this Court grant its Motion to Dismiss, or in the

alternative grant its Motion for Summary Judgment, and enter an order dismissing all

claims asserted against L&G, with prejudice.

          Respectfully submitted this 17th day of June, 2020.

                                                /s/ Brent D. Hitson
                                                Brent D. Hitson
                                                Georgia Bar No. 358025
                                                bhitson@burr.com
                                                Tala Amirfazli
                                                Georgia Bar No. 523890
                                                tamirfazli@burr.com
                                                Counsel for Defendant Large & Gilbert, Inc.




                                            2
43601321 v2
              Case 1:20-cv-01325-AT Document 81 Filed 06/17/20 Page 3 of 7




BURR & FORMAN, LLP
171 Seventeenth Street, NW
Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Facsimile: (404) 817-3244

420 North 20th Street
Suite 3100
Birmingham, Alabama 35203
Telephone: (205) 251-3000
Facsimile (205) 458-5100




                                           3
43601321 v2
         Case 1:20-cv-01325-AT Document 81 Filed 06/17/20 Page 4 of 7




                          CERTIFICATION OF COUNSEL


      I hereby certify that the foregoing LARGE & GILBERT, INC.’S MOTION TO

DISMISS PLAINTIFFS’ COMPLAINT, OR IN THE ALTERNATIVE, MOTION

FOR SUMMARY JUDGMENT has been prepared with Times New Roman, 14 point

font, one of the font point selections approved by the Court in LR 5.1C.



                                             /s/ Brent D. Hitson
                                             Brent D. Hitson
                                             Georgia Bar No. 358025
                                             bhitson@burr.com
                                             Tala Amirfazli
                                             Georgia Bar No. 523890
                                             tamirfazli@burr.com
                                             Counsel for Defendant Large & Gilbert, Inc.

BURR & FORMAN, LLP
171 Seventeenth Street, NW
Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Facsimile: (404) 817-3244

420 North 20th Street
Suite 3100
Birmingham, Alabama 35203
Telephone: (205) 251-3000
Facsimile (205) 458-5100




                                            4
              Case 1:20-cv-01325-AT Document 81 Filed 06/17/20 Page 5 of 7




                               CERTIFICATE OF SERVICE


          I hereby certify that on June 17, 2020, I electronically filed the foregoing LARGE

& GILBERT, INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT, OR IN

THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT with the Clerk of

Court using the CM/ECF system, which will automatically send email notification of such

filing to the attorneys of record including:

 David R. Deary               Edward Jon Rappaport
 W. Ralph Canada, Jr.         SAYLOR LAW FIRM LLP
 Donna Lee                    1201 W Peachtree Street
 Jim L. Flegle                Suite 3220
 John William McKenzie, III   Atlanta, GA 30309
 Tyler McLean Simpson         erappaport@saylorlaw.com
 William Edward Wray, Jr.     Counsel for Plaintiffs
 Jeven R. Sloan
 LOEWINSOHN FLEGLE DEARY John E. Floyd
 SIMON LLP                    John H. Rains IV
 12377 Merit Drive, Suite 900 Jennifer Peterson
 Dallas, Texas 75251          BONDURANT MIXSON & ELMORE
 davidd@lfdslaw.com           LLP
 donnal@lfdslaw.com           3900 One Atlantic Center
 ralphc@lfdslaw.com           1201 West Peachtree Street, NW
 jevens@lfdslaw.com           Atlanta, GA 30309
 jimf@lfdslaw.com             floyd@bmelaw.com
 johnm@lfdslaw.com            rains@bmelaw.com
 tylers@lfdslaw.com           peterson@bmelaw.com
 Counsel for Plaintiffs       Counsel for Defendants Aprio, LLP
                              f/k/a Habif, Arogeti & Wynne, LLP and
                              Robert Greenberger




43601321 v2                                 5
              Case 1:20-cv-01325-AT Document 81 Filed 06/17/20 Page 6 of 7




 Colin Dang Delaney                         Steven Hall
 Gregory K. Smith                           BAKER, DONELSON, BEARMAN,
 Anthony Joseph Rollins                     CALDWELL & BERKOWITZ, P.C.
 Steven Anthony Vickery                     3414 Peachtree Street, N.E.
 SMITH GAMBRELL & RUSSELL                   Suite 1600, Monarch Plaza
 LLP                                        Atlanta, GA 30326
 Promenade, Suite 3100                      shall@bakerdonelson.com
 1230 Peachtree St. N.E.                    Counsel     for   Defendant Baker,
 Atlanta, GA 30309                          Donelson, Bearman, Caldwell &
 cdelaney@sgrlaw.com                        Berkowitz, P.C.
 gsmith@sgrlaw.com
 ajrollins@sgrlaw.com
 svickery@sgrlaw.com
 Counsel for Defendants Atlantic
 Coast Conservancy, Inc. and Dr.
 Robert D. Keller


 S. Fenn Little, Jr.            Andrew Townsend Tennille, III
 S. FENN LITTLE, JR., PC        TENNILLE PC
 1490 Mecaslin Street, N.W.     1266 West Paces Ferry Road, N.W.
 Atlanta, GA 30309              Suite 173
 fennlaw@fennlittle.com         Atlanta, GA 30327
 fennlaw@outlook.com            Dre.tennille@gmail.com
 Counsel for Defendants Forever Counsel for Defendant Tennille &
 Forests LLC and Nancy Zak      Associates, Inc.


                                               /s/ Brent D. Hitson
                                               Brent D. Hitson
                                               Georgia Bar No. 358025
                                               bhitson@burr.com
                                               Tala Amirfazli
                                               Georgia Bar No. 523890
                                               tamirfazli@burr.com
                                               Counsel for Defendant Large & Gilbert, Inc.


43601321 v2                                6
              Case 1:20-cv-01325-AT Document 81 Filed 06/17/20 Page 7 of 7




BURR & FORMAN, LLP
171 Seventeenth Street, NW
Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Facsimile: (404) 817-3244

420 North 20th Street
Suite 3100
Birmingham, Alabama 35203
Telephone: (205) 251-3000
Facsimile (205) 458-5100




43601321 v2                                7
